UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1504


RAYMOND A. JOHNSON,

                Plaintiff - Appellant,

          v.

SCOTT CLARK HONDA; EEOC; REUBEN DANIELS, JR.; SHALANNA L.
PIRTLE; GLORIA J. BARNETT; RANDY THREAT; PARKER POE ADAMS &
BERNSTEIN LLP,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., District Judge. (3:13-cv-00485-RJC-DCK)


Submitted:   October 16, 2014             Decided:   October 20, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond A. Jackson, Appellant Pro Se.    Shalanna Lee Pirtle,
Stacy Kaplan Wood, PARKER, POE, ADAMS & BERNSTEIN, LLP,
Charlotte, North Carolina; Danielle Jeanne Hayot, Barbara L.
Sloan, UNITED STATES EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Raymond A. Johnson appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his civil complaint.            We have reviewed the record and

find no reversible error.        Accordingly, we deny the Appellees’

motion to dismiss the appeal, and we affirm for the reasons

stated by the district court.        Johnson v. Scott Clark Honda, No.

3:13-cv-00485-RJC-DCK     (W.D.N.C.       Apr.   25,   2014).   We   dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials     before   this   court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2